DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (USPAT 4468100) in view of Tang et al. (PGPUB 20170131520).

Regarding claim 1, Itoh discloses an image capturing lens system comprising: 
a first lens having negative refractive power (L1, see Example 1 in Col. 4 and Col. 1 lines 56-68 for powers of L1-L7), 
a second lens having negative refractive power (L2), 
a third lens having positive refractive power (L3), 
a fourth lens having positive refractive power (L4), 
a fifth lens having negative refractive power (L5), 
a sixth lens having positive refractive power (L6), and 
a seventh lens having positive refractive power (L7) sequentially arranged from an object side toward an image side (Fig. 1 and Col. 4 Example 1), and
the imaging capturing lens system comprises a total number of seven lenses including one biconcave lens (L5), two biconvex lenses (L3 and L4), and four meniscus lenses (L1, L2, L6 and L7).
Itoh does not disclose wherein one or more of the lenses is an aspherical lens made of a glass material.
However, Tang teaches a similar lens system having powers arranged -, -, +, +, -, +, + (Examples 2-4) wherein one or more of the lenses is an aspherical lens made of a glass material ([0097] where lenses may be made of glass or plastic and Table 4, for example, where in embodiment 2 each lens is aspheric).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Itoh and Tang such that at least one lens was a glass aspheric lens motivated by improving image aberration correction ([0097]).


However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the total length or image plane diagonal length to satisfy TTL/2Y< 3.9, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). One having ordinary skill in the art would have been motivated to satisfy the expression TTL/2Y< 3.9 motivated by reducing the size of the device.

Regarding claim 9, modified Itoh does not disclose wherein 1.0 < R2/f < 1.5, where f is a total focal length of the image capturing lens system, and R2 is a radius of curvature of an image side of the first lens.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the shape of the first lens to satisfy 1.0 < R2/f < 1.5, since it has been held that where 

Regarding claim 10, modified Ito discloses wherein 2.0 < (R1+R2)/(R1-R2) < 6.0, where R1 is a radius of curvature of an object side of the first lens, and R2 is a radius of curvature of an image side of the first lens (Col. 4 example 1 where R1 is 38 and R2 is 16.6).

Regarding claim 11, modified Itoh discloses wherein 0.2 < f/f6 < 1.8, where f is a total focal length of the image capturing lens system, and f6 is a focal length of the sixth lens (Col. 4 example 1 where f is 28.78 and f6 is 42.5).

Regarding claim 12, modified Itoh does not disclose wherein 1.8 < F No. < 2.4, where F No. is an F No. of the image capturing lens system.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the optical system to satisfy 1.8 < F No. < 2.4, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). One having ordinary skill in the art would have been motivated to satisfy the expression 1.8 < F No. < 2.4 motivated by improving focus quality for particular utilities.

However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to change the material of the sixth or seventh lens  10 < V6 - V7 < 30, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). One having ordinary skill in the art would have been motivated to satisfy the expression 10 < V6 - V7 < 30 motivated by reducing manufacturing costs.

Regarding claim 14, Itoh discloses an image capturing lens system comprising: 
a first lens having negative refractive power (L1, see Example 1 in Col. 4 and Col. 1 lines 56-68 for powers of L1-L7), 
a second lens having negative refractive power (L2), 
a third lens having positive refractive power (L3), 
a fourth lens having positive refractive power (L4), 
a fifth lens having negative refractive power (L5), 
a sixth lens having positive refractive power (L6), and 
a seventh lens having positive refractive power (L7) sequentially arranged from an object side toward an image side (Fig. 1 and Col. 4 Example 1), and

Itoh does not disclose wherein the second lens, the sixth lens, and the seventh lens are aspherical lenses made of a glass material.
However, Tang teaches a similar lens system having powers arranged -, -, +, +, -, +, + (Examples 2-4) wherein one or more of the lenses is an aspherical lens made of a glass material ([0097] where lenses may be made of glass or plastic and Table 4, for example, where in embodiment 2 each lens is aspheric).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Itoh and Tang such that the second lens, the sixth lens, and the seventh lens are aspherical lenses made of a glass material motivated by improving image aberration correction ([0097]).

Regarding claim 15, modified Itoh discloses wherein the second lens comprises a concave image side surface (Fig. 1 and Col. 4 Example 1).

Regarding claim 16, modified Itoh discloses wherein the sixth lens comprises a convex object side surface (at least Example 2 and Fig. 2A of Tang).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872